Citation Nr: 1526777	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating higher than 10 percent for tinnitus.

4.  Entitlement to an extension of a 10 percent rating under the provisions of 38 C.F.R. § 3.324 (2014).

5.  Entitlement to an effective date earlier than January 16, 2011 for grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to September 1988.  He received the Army Commendation Medal with "V" device, among other decorations.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington that granted service connection for tinnitus with a 10-percent rating, effective January 16, 2011; essentially reopened and denied a claim for entitlement to service connection for bilateral hearing loss; and terminated a separate 10 percent rating based on multiple noncompensable service connected disabilities, effective the date of the grant of the 10 percent rating for tinnitus.  .

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an effective date earlier than January 16, 2011 for grant of service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1989 rating decision denied entitlement to service connection for bilateral hearing loss, as the Veteran's hearing loss was not disabling as defined by VA.  The Veteran did not submit additional evidence or appeal the decision within one year.

2.  The evidence added to the record since the June 1989 rating decision triggered additional assistance to the Veteran on the issue.

3.  Since the effective date of service connection, the Veteran's tinnitus has been constant; and, he has not been shown to have any symptoms which are not contemplated by the rating criteria.

4.  The Veteran has had a compensable service connected disability since January 16, 2011.


CONCLUSIONS OF LAW

1.  The June 1989 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).

2.  New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss has been received.  The claim is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The requirements for an initial rating higher than 10 percent for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.87, DC 6260 (2014).

5.  The requirements for a 10-percent rating for multiple disabilities rated noncompensable have not been met since January 16, 2011.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 3.324 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a January 2011 RO letter provided the Veteran fully compliant time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The RO reopened the hearing loss claim and adjudicated it on the merits.  The Board, however, has the jurisdictional responsibility to consider whether it was proper to reopen the claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Nonetheless, the Board will not discuss this facet of the decision at length.  Suffice it to say that the Veteran did in fact submit new and material evidence in the form of the results of private audio examinations conducted in November 2010 and December 2010 that showed a hearing loss in the right ear and possible loss in the left that meets VA disability standards.  Thus, new and material evidence has been received and the claim is reopened.  38 C.F.R. § 3.156.


Increased Rating for Tinnitus

As noted in the Introduction, the February 2011 rating decision assigned a 10- percent disability rating for the tinnitus pursuant to 38 C.F.R. § 4.87 , DC 6260. Under DC 6260, the highest possible evaluation is 10 percent.  Thus, it is not possible for the Veteran to receive a higher rating under DC 6260.  Moreover, only a single rating is warranted for tinnitus regardless of whether the tinnitus is unilateral or bilateral.  DC 6260, Note (2).  The Statement of the Case (SOC) reflects that the RO determined that entitlement to an extraschedular rating was not warranted.

Extraschedular

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extra-schedular basis in the first instance.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extra-schedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet.App. 337, 339 (1996).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC No. 6-1996 (Aug. 16, 1996), 61 Fed. Reg. 66,749 (1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's representative asserts that the Veteran's tinnitus is manifested by symptoms not contemplated by the rating schedule because he reported a rushing sound in both ears several years ago.  The schedule specifies a 10 percent rating for recurrent tinnitus, but does not specify the specific sounds needed for that rating.  Hence, the rating criteria contemplate tinnitus regardless of the precise sounds that a claimant experiences.  VA examination report reflects that the Veteran reported noises in both ears.  Regardless of the name used, the rating criteria address perceived sound.  Hence, the schedular rating criteria for tinnitus fully contemplate the Veteran's tinnitus manifestations.  Even assuming, solely for the sake of argument that there are symptoms not contemplated by the rating schedule, there is no allegation or evidence of exceptional factors such as frequent hospitalization or marked interference with employment, which means his tinnitus disability picture is not exceptional.  Thun, 22 Vet. App. 111.  In the absence of an exceptional disability picture, there is no basis for referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

Multiple Noncompensable Service-Connected Disabilities

When a veteran has been assigned two or more separate, permanent service-connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, a 10-percent evaluation may be assigned, but not in combination with any other rating.  38 C.F.R. § 3.324.  The rating is not permitted when a service connected disability is rated compensably disabling.  Butts v. Brown, 5 Vet. App. 532, 541 (1993).

Analysis

The June 1989 rating decision granted service connection for four disabilities, all of which were rated noncompensable.  See 38 C.F.R. § 4.31.  The July 1989 RO letter that informed the Veteran of the decision also informed him that he was granted a 10-percent rating.  Upon allowance of the 10-percent rating for the tinnitus, the 10 percent for service-connected disabilities rated noncompensable was discontinued.
 
As part of his disagreement with the disability rating for his tinnitus, the Veteran asserts that he should retain the 10-percent that was discontinued.  The Veteran's representative argues the rating should be retained because of the sequence of events.  There simply is no basis in law for allowing the Veteran to retain the rating, as the regulation states clearly that it may not be combined with another rating.  To retain the rating would violate the law.  38 C.F.R. § 3.324; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board is constrained to deny the claim.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  The appeal is granted to that extent.

Entitlement to an initial rating higher than 10 percent for tinnitus is denied.

Entitlement to extension of a 10 percent rating under 38 C.F.R. § 3.324 is denied.


REMAND

After construing the Veteran's NOD to have included an appeal of the assigned effective date for the grant of service connection for tinnitus, the RO included that issue in the Supplemental SOC (SSOC).  The issue was not included in the SOC.  That action is specifically prohibited by the applicable regulation.  38 C.F.R. § 19.31(b).  Thus, a SOC must be issued for the issue of an earlier effective date for the grant of service connection for tinnitus.

The November 2010 and December 2010 private audio examination reports reflect that the Veteran had a right ear disability and may have had a left ear disability, as defined by VA regulations.  38 C.F.R. § 3.385.  The VA examiner did not reference or comment on that report.  Thus, additional medical input is needed.  If the VA examiner agrees, then a nexus opinion will be needed to determine if any qualified hearing loss is causally connected to the in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a SOC with regard to entitlement to an earlier effective date for the grant of service connection for tinnitus.

2.  Afford the Veteran a new VA audio examination.  Ask the examiner to review and comment on the November 2010 and December 2010 private audio examination reports and to indicate agreement or disagreement.  A full rationale should be provided for any agreement or disagreement.

The examiner should provide an opinion as to whether any hearing loss identified since 2010, at least as likely as not is the result of noise exposure or other disease or injury in active service.  

The examiner should consider the conceded noise exposure in service, the Veteran's reports of steadily declining hearing beginning in service, and the results of audiologic testing as well as any additional history provided by the Veteran.

If the examiner finds that the Veteran does not have current hearing loss disability in either ear, the examiner should provide an opinion as to whether the 2010 examination reports were erroneous, the hearing loss has gone into remission, or the previous findings were the result of using different standards than those specified by VA regulations.

3.  If the decision remains in any way adverse to the Veteran, issue an SSOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


